Citation Nr: 0722090	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-10 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a higher initial evaluation for right 
medial epicondylitis, currently assigned a 10 percent 
evaluation.

2.  Entitlement to a higher initial evaluation for right 
ulnar nerve entrapment with ulnar neuropathy, currently 
assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had verified active service from October 2000 to 
February 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 2003.  In June 2005, the appellant appeared at a 
videoconference hearing held before the undersigned.  The 
case was previously remanded in August 2005.  However, 
unfortunately, it is again necessary to remand this case for 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

This case was previously remanded, in part, to obtain 
pertinent records identified by the veteran at his hearing 
from the Naval hospital in Charleston, South Carolina and the 
Roper Hospital in Charleston, South Carolina, a private 
facility; these requests were not fully satisfied.  Remand 
instructions of the Board are neither optional nor 
discretionary, and full compliance is required.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

First, it does not appear that all reasonable efforts have 
been made to obtain the identified service medical records.  
In this regard, after three requests to the Charleston Naval 
hospital, the facility responded with laboratory and 
radiology results, and provided a contact number for 
additional records.  After several telephone calls, the 
agency of original jurisdiction (AOJ) was eventually informed 
that the records had been medically retired since the end of 
2005.  However, there is no record of any attempt to obtain 
the retired records from the appropriate records repository.  
See 38 C.F.R. § 3.159(c)(2) (2006) (efforts to obtain records 
in government custody must continue until it is reasonably 
certain that the records do not exist or that further efforts 
to obtain the records would be futile).  Moreover, the 
veteran was never informed of the unsuccessful attempts to 
obtain records other than the radiology and laboratory 
studies.  

In addition, at his June 2005 hearing, the veteran testified 
that he was currently on active duty.  First, VA compensation 
may not be paid for any period for which a veteran receives 
active service pay.  38 U.S.C.A. § 5304(c) (West 2002); 
38 C.F.R. § 3.700(a)(1) (2006).  Second, this may impact the 
final location of his service medical records.  He stated 
that he was placed on active duty for the purpose of 
treatment for his medical condition.  When he initially filed 
his compensation claim in July 2003, he reported active duty 
from October 2000 to February 2001, and from October 2001 to 
March 2002.  The file does not reflect that any attempt was 
made to verify this latter period.

In view of his hearing testimony, the RO must verify all 
periods of active duty.  Then, all available service medical 
records must be obtained, and the file must reflect that 
these records were requested from the appropriate records 
repository.  At his hearing in June 2005, the veteran 
testified that his records were currently before a medical 
board at Dobbin Air Force Base; according to the information 
received by the RO, his records were retired later in 2005.  
If the records are not at the appropriate repository, or if 
the service medical records obtained do not contain the 
results of the medical board proceedings, Dobbin Air Force 
Base should be contacted.  

Finally, although the veteran did not respond to VA requests 
for authorization for release of records from Roper Hospital, 
where he states that he underwent surgery for a service-
connected right arm disability, at his hearing, he submitted 
a signed authorization for the release of records from that 
hospital; thus, by the time of the RO request, he had already 
submitted the requested information.  Under these 
circumstances, his failure to respond cannot be considered as 
a failure to cooperate with VA's efforts to obtain 
information.  The RO must attempt to obtain these records, 
and obtain an updated authorization, if necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Verify all periods of active service.

2.  Obtain all of the veteran's service 
medical records, to include any medical board 
proceedings which may have been undertaken in 
late 2005, from the appropriate records 
repository.  If necessary, as a starting 
point, consider the September 2006 report of 
contact, informing the AOJ that the veteran's 
records had been medically retired since the 
end of 2005, as well as the veteran's hearing 
testimony, in June 2005, that his records 
were currently before a medical board at 
Dobbin Air Force Base.  Continue to request 
these records, either until the records are 
obtained or it is reasonably certain that the 
records do not exist or that further efforts 
to obtain the records would be futile.  All 
efforts to obtain these records, and the 
responses received, must be documented in the 
claims file.  

3.  Make reasonable efforts to obtain the 
records from Roper hospital and Dr. 
McIntosh, identified and authorized by the 
veteran in 21-4142 forms dated in June 
2005, and submitted at his hearing.  If 
the authorizations cannot be honored 
because they are out of date, forward 
copies to the veteran (so that he can use 
the addresses, etc.), along with blank VA 
forms 21-4142, and ask him to provide 
updated authorizations. 

4.  Thereafter, take any necessary action 
on the veteran's compensation award, in 
light of his active duty status, and 
review his claims for higher initial 
ratings.  If the decision is adverse as to 
any issue on appeal, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



